Citation Nr: 0824276	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1968.  The veteran also had service from January 1970 to 
March 1974.  However, the record reflects that in a May 2005 
Administrative decision, the RO determined that the veteran's 
under other than honorable conditions discharge for his 
January 1970 to March 1974 period of service was a bar to 
benefits. Thus, he is disqualified from receiving VA benefits 
for any conditions incurred during this period.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in statements received into the record 
in July 2006 and January 2007, following certification of the 
appeal to the Board, the veteran's representative requested 
that the veteran be afforded another opportunity to appear 
for a VA examination relative to the issues on appeal.  As 
service connection for PTSD is granted in the decision below, 
it represents a full grant of the benefits sought as to that 
appeal.  To the extent the representative's request refers to 
the other issues on appeal, this is addressed in the "Duty 
to Assist" portion of the decision below.  As such, the 
veteran is not prejudiced by the Board's consideration of the 
appeal at this time.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  


FINDINGS OF FACT

1.  A left leg disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's honorable active 
service.

2.  A left ankle disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's honorable active 
service.

3.  A back disability was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the veteran's honorable active service.

4.  The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A left ankle disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

4.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.
 
In the present case, VCAA notice letters were issued in 
January 2005 and April 2006 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence and provided him with notice of the type 
of evidence necessary to establish a disability rating or 
effective date in the event of award of any benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service personnel and medical records, VA 
treatment records, and a VA examination report.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.

The Board notes that to date, other than for PTSD, the RO has 
not afforded the veteran a VA examination specifically to 
obtain an opinion as to the etiology of the veteran's 
disabilities.  Such an opinion is "necessary" under 38 
U.S.C.A. § 5103A(d) (West 2002) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4) (West 2002).  In this case, however, there is no 
evidence of any event, injury or disease during the veteran's 
honorable service relevant to any disability at issue, other 
than PTSD, for which service connection is granted herein.  
As such, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the event in 
service and the current disability.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).



Legal Analysis

1.  Left Leg and Left Ankle

The veteran asserts that service connection is warranted for 
a left leg disability and a left ankle disability.  At the 
outset, with respect to the veteran's left leg disability, 
the Board observes that in a report of medical history, 
completed in conjunction with his March 1965 entrance 
examination, the veteran reported that he had had a bone 
tumor removed from his left lower tibia with good result.  
However, the Board observes that the record does not contain 
any documented contemporaneous clinical findings to establish 
that the veteran had a chronic, pre-existing left leg 
disability.  Additionally, on his March 1965 report of 
medical examination, the examiner did not indicate that the 
veteran had a left leg disability.  Thus, although the 
veteran reported that he had a history of removal of a left 
leg tumor on entrance into service, the then contemporaneous, 
objective clinical findings of record do not reflect that the 
veteran had a chronic left leg disability.  Therefore, the 
Board finds that the presumption of soundness applies in this 
case.  Where the presumption of sound condition at entrance 
to service cannot be rebutted, the assumption of the fact for 
which the presumption stands -- that is, that the veteran was 
in sound condition at entry to service as to the disability 
for which he seeks service connection -- must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1096.

In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and in-service injury or disease.  With respect to 
a current disability, a December 2004 VA treatment record 
reflects that the veteran has scars on his left leg and 
ankle.  The same treatment record also demonstrates that the 
veteran complained of experiencing numbness and tingling in 
his left leg if he sat for 20 to 25 minutes and that he had 
swelling around his left ankle.  X-rays taken in conjunction 
with the examination showed that there was no fracture or 
dislocation in either the left leg or left ankle.

With regard to an in-service injury or disease, the veteran 
contends that he sustained a gunshot wound to the left leg 
and a shrapnel wound and/or fracture to the left ankle during 
combat in 1966 and that he had surgery and wore a cast.  The 
Board observes that the veteran's service personnel records 
and DD Form 214 indicate that he served two tours of duties 
in Vietnam and was awarded the Combat Infantryman Badge 
(CIB), which denotes combat.  The Board also notes that in 
December 2004, the veteran submitted a copy of his DD Form 
214 that showed that he received the Purple Heart medal and 
the Bronze Star medal, as well as the Combat Infantryman 
Badge.  However, the DD Form 214 provided by the National 
Personnel Records Center (NPRC) in February 2005 does not 
demonstrate that the veteran received the Purple Heart medal 
or the Bronze Star medal.  Additionally, the NPRC, in 
response to a RO request to verify the veteran's receipt of 
the Purple Heart medal, indicated that the information was 
not a matter of record.  Significantly, the RO also noted 
that on the DD Form 214 submitted by the veteran, the 
typeface of the listing of the veteran's receipt of the 
Purple Heart and Bronze Star medal was not consistent with 
the remainder of the medals on the sheet, including that for 
the Combat Infantryman Badge.  Further, unlike the CIB, which 
is found in the veteran's DA Form 20 file, there is no 
mention in such service personnel file that the veteran ever 
received the Purple Heart and/or Bronze Star medal.  As such, 
the Board finds that the evidence of record does not confirm 
that the veteran ever received the Purple Heart and/ or 
Bronze Star medal.  However, it does find that the evidence 
of record verifies that he indeed received the Combat 
Infantryman Badge for his first period of service.  
Therefore, because the record confirms that the veteran 
received the Combat Infantryman Badge, the Board finds that 
he is entitled to the application of 38 U.S.C.A. § 1154(b).  

However, although it may be "consistent with the 
circumstances, conditions, or hardships" of the veteran's 
combat service in Vietnam for him to have been exposed to 
gunfire and shrapnel, his service medical records do not show 
that he incurred a left ankle or left leg injury during such 
combat.  In this regard, although post service treatment 
records reflect that the veteran has a scar on the left leg 
proximal medial from a bullet wound, as well as a scar on the 
distal left leg at the ankle, the Board observes that the 
veteran's contemporaneous service medical records from his 
first period of service do not demonstrate that he ever 
complained of, or was treated for, including surgery and/ or 
the wearing of a cast, a left leg injury or a left ankle 
injury, including a gunshot and/or shrapnel wound or fracture 
while in Vietnam or at any other time during his first period 
of active service.  Therefore, the Board finds the history 
provided by the veteran is not supported by the 
contemporaneous evidence and therefore is not credible.  
Thus, because of the lack of any corroborating evidence and 
lack of credibility, the Board finds that the veteran's 
allegations have limited, if any probative value.

Moreover, no competent clinical evidence of record 
establishes that the veteran's current left leg or left ankle 
disability, to include scars, initially demonstrated by the 
record in 2004, years after service, is etiologically related 
to any incident of service.  Therefore, in the absence of any 
medical evidence that the veteran's current left leg and left 
ankle disabilities are etiologically related to service and 
in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of a left leg and left ankle disability in 
2004, decades after his discharge from service, to be too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
the Board finds that the veteran is not entitled to a grant 
of service connection for his current left leg disability or 
his current left ankle disability.

In conclusion, although the veteran asserts that he has a 
current left leg and left ankle disabilities that are related 
to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experienced 
certain events and symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claims.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has a current left leg or left 
ankle disability as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left leg disability and a left ankle 
disability and the claims must be denied.

2.  Back

The veteran asserts that service connection is warranted for 
a back disability.  With respect to a current disability, a 
December 2004 post-service VA treatment record shows that the 
veteran has been diagnosed as having low back pain.  A 
December 2004 VA x-ray also shows that he had a narrowing the 
L4-L5-S1 disc spaces, exaggerated lumbar lordosis and 
vertebral marginal spurring.  With  regard to an in-service 
injury or disease, the Board acknowledges the veteran's 
contentions that his current back disability is related to 
his having to carry 70 and 80 pound back packs loaded with 
demolitions and his sniper weapon throughout the jungle and 
up and down hills and that he often had to jump from 
helicopters to the ground while wearing such back pack  The 
Board acknowledges that it may have been "consistent with 
the circumstances, conditions, or hardships" of the 
veteran's combat service in Vietnam for him to have carried 
such heavy back packs while in Vietnam.  However, the 
veteran's contemporaneous service medical records from his 
first period of service do not demonstrate that he ever 
complained of, or was treated for, a back disability.  
Moreover, no competent clinical evidence of record 
establishes that the veteran's current back disability, 
initially demonstrated by the record in 2004, years after 
service, is etiologically related to any incident of his 
honorable service, including the carrying of a 70 or 80 pound 
back packs.  Therefore, in the absence of any medical 
evidence that the veteran's current back disability is 
etiologically related to honorable active service and in the 
absence of demonstration of continuity of symptomatology, the 
Board finds that the veteran's initial demonstration of a 
back disability in 2004 years after his discharge from 
service, to be too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Therefore, the Board finds that the veteran is 
not entitled to a grant of service connection for his current 
back disability.

In conclusion, although the veteran asserts that he has a 
current back disability that is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current back disability as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a back disability and the 
claim must be denied.

3.  PTSD

The veteran contends that service connection is warranted for 
PTSD.  His reported stressors involve his combat experience 
while stationed in Vietnam.  As previously noted, in order to 
establish a claim of entitlement to service connection for 
PTSD, it is necessary to show that an in-service stressor 
occurred.  With respect to whether the veteran engaged in 
combat with the enemy, his service personnel records show 
that he served in Vietnam from September 1965 to September 
1966 and again from April 1967 to February 1968, and verify 
that he received the Combat Infantryman Badge.  Such records 
also demonstrate that the veteran, whose military 
occupational specialties included that of a light weapons 
infantryman and an ammunitions bearer, participated in the 
Vietnam Counter Offensive, Vietnam Counter Offensive Phase 
II, Vietnam Counter Offensive Phase III, Vietnam Defense 
Campaign, and the TET Counter Offensive.  Therefore, based on 
this evidence and resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the veteran engaged 
in combat with the enemy while he was in Vietnam.

The Board notes that if combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's statements in the record 
regarding his combat-related stressors to be credible and 
consistent with the circumstances of his military combat 
activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  The record reflects that the 
veteran has been diagnosed by VA examiners with PTSD since 
September 2004 and has subsequently undergone treatment, 
including group therapy for his disability.  Such diagnosis 
was based in part on the fact that the veteran received a 
Combat Infantryman Badge.  The Board acknowledges that on VA 
examination in August 2005, the examiner opined that it was 
as likely as not that the veteran did not experience PTSD.  
However, such opinion does no more than place the evidence in 
equipoise as to a diagnosis of PTSD.  Further, subsequently 
dated VA outpatient treatment reports reflect continued 
diagnosis of PTSD, including in February 2006 by a 
psychologist.
 
Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
Vietnam, and resolving all benefit of doubt in the veteran's 
favor, the Board finds that the evidence of record is 
sufficient to support a finding of service connection for 
PTSD.  Accordingly, the veteran's claim for service 
connection for PTSD is granted.




ORDER

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


